Citation Nr: 9930665	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey



THE ISSUE

Entitlement to an increased rating for service-connected 
schizophrenia, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from September to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected schizophrenia is shown to 
result in a level of disability consistent with more than 
occupational and social impairment due to symptoms causing 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  



CONCLUSION OF LAW

The criteria for the assignment of a rating greater than 30 
percent for the service-connected schizophrenia have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.126, 4.129, 
4.130 including Diagnostic Code 9203 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits for his service-connected schizophrenia 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  Otherwise, the lower rating will be 
assigned.  Id.  

The veteran's service-connected schizophrenia is currently 
rated as 30 percent disabling under the provisions of 38 
C.F.R. § 4.130 including Diagnostic Code 9203.  Under that 
Diagnostic Code, a 30 percent evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as:  depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  Id.  A 50 
percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.  A 70 percent evaluation requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent 
evaluation requires total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The veteran's representative submitted copies of specific VA 
treatment records in support of the veteran's claim which 
recorded VA treatment for schizophrenia from October 1991 to 
January 1993.  Taken as a whole, these records support that 
during this period the veteran experienced mild to moderate 
depression, had problems with anger and low self esteem, had 
a healthy marriage, experienced some difficulty sleeping, and 
that he had a diagnosis of residual type schizophrenia.  
These records also showed that the veteran was friendly, well 
related, relevant, coherent and was stable overall.  

These records also included an extensive October 1991 report 
of psychological evaluation.  This report noted the veteran's 
history of paranoid schizophrenic reaction, problems 
controlling his anger and malaise.  The report stated that he 
denied suicidal ideation and that he had problems sleeping.  
Additionally, the report noted that he was fully oriented, 
had good objective judgment, intact memory, fair insight, was 
coherent and generally relevant "but occasionally a little 
loose[] in association."  The report noted an impression of 
residual type schizophrenia.  

Finally, these records included two October 1991 reports of 
psychological intake evaluation.  The first report noted that 
the veteran stated he was having difficulty with anger and 
"getting along with people" and reported that the veteran 
was open, cooperative, depressed in mood, had become 
avoidant, was relevant and coherent with infrequent loose 
associations, that no paranoia was evident and that he was 
not experiencing hallucinations or delusions.  The second 
report noted that the veteran stated that he had problems 
with anger, authority and relationships.  The report found 
severe intent and ideation related to aggression, with 
moderate aggressive plans and behavior.  The report found no 
ideation, intent, plans or behavior related to suicide.  

A November 1997 VA examination noted the veteran's subjective 
complaints as difficulty with authority, hostility, 
difficulty maintaining friendship, and depression because his 
wife had recently been diagnosed with Alzheimer's disease.  
The examination reported that the veteran was cooperative, 
friendly, alert and oriented with speech of a normal rate and 
volume.  The report also stated that the veteran had an 
anxious and depressed mood with poor memory and 
concentration.  Additionally, the report noted that the 
veteran denied experiencing hallucinations and current 
suicidal or homicidal ideation and that the veteran felt 
paranoid that people were talking about him.  Furthermore, 
the examination reported that the veteran was not tangential 
or circumstantial, that he was able to abstract and that his 
insight and judgment were fair.  The report concluded that 
the veteran was not occupationally impaired but did have some 
social impairment with difficulties forming friendships and 
paranoid ideation.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 65-70.  

Based on its review of the record, the Board finds that the 
veteran's disability picture is shown to reflect no more than 
occupational and social impairment due to symptoms causing 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  
Therefore, a 30 percent schedular rating is appropriate under 
the provisions of 38 C.F.R. § 4.130, including Diagnostic 
Code 9203.  There is no evidence of record indicating that 
the veteran exhibited symptoms sufficient to support a higher 
rating such as a flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, or difficulty establishing and maintaining effective 
work and social relationships.  The recent examination noted 
that the veteran was not occupationally impaired and had some 
social impairment and assigned a GAF score of 65-70.  

Although the record illustrates that the veteran was mildly 
to moderately depressed and had some difficulty with 
relationships, the record also establishes that he was not 
occupationally impaired, was coherent and had good judgment 
with fair insight.  Although the November 1997 VA examination 
noted that the veteran had poor memory, the report did not 
indicate that it was so poor as to allow the veteran 
"retention of only highly learned material, forgetting to 
complete tasks."  Indeed, an October 1991 psychological 
evaluation reported an intact memory.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589, and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  



ORDER

An increased rating of greater than 30 percent for the 
service-connected schizophrenia is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

